Citation Nr: 1044924	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  03-00 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for joint pain in the 
wrists, ankles, and knees, also diagnosed as rheumatoid 
arthritis, to include as due to herbicide exposure.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for skin condition.

3.  Entitlement to service connection for skin disability, to 
include as due to herbicide exposure.

4.  Entitlement to service connection for fatty tumors on legs 
and arms, to include as due to herbicide exposure.

5.  Entitlement to compensation for the undescended testicle of 
the Veteran's dependent son, to include as due to herbicide 
exposure.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Son


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from February 2002 and March 2007 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The February 2002 RO decision, in 
pertinent part, denied service connection for fatty tumors on 
legs and arms, joint pain in wrists, ankles and knees, and a rash 
on the neck.  The March 2007 rating decision, in pertinent part, 
denied service connection for rheumatoid arthritis as well as 
entitlement to compensation for an undescended testicle in the 
Veteran's dependent son as the result of parental exposure to 
Agent Orange in Vietnam.  The Board previously remanded this case 
in March 2010 in order to afford the Veteran a Board hearing, 
which was held at the local RO in August 2010.  The Board held 
the record open for 30 days until September 23, 2010 so that 
additional evidence could be submitted.  

The Board notes that the Veteran submitted additional evidence to 
the Board at the hearing and again in September 2010.  In 
attached statements, the Veteran waived RO consideration of this 
evidence. 

The Veteran filed his current claim for joint pain in June 2001.  
However, the medical evidence shows that the Veteran has been 
diagnosed with rheumatoid arthritis.  The U. S. Court of Appeals 
for Veterans Claims (Court) recently found that the use of 
'condition(s)' in regulation 38 C.F.R.  § 3.159(a)(3) indicates 
that a single claim can encompass more than one condition and 
that an appellant can reasonably expect that alternative current 
conditions within the scope of the filed claim will be 
considered.  Clemons v. Shinseki, 23 Vet.App. 1 (2009).  Although 
the RO denied service connection for rheumatoid arthritis in the 
March 2007 rating decision, which was not appealed by the 
Veteran; as the Veteran's rheumatoid arthritis manifests in the 
same symptoms for which he seeks benefits for joint pain, the 
Board believes that the issue of entitlement to service 
connection for rheumatoid arthritis is encompassed within the 
scope of the Veteran's claim on appeal.  Thus, the issue on the 
first page has been recharacterized to include rheumatoid 
arthritis.  

The issue of entitlement to an increased rating for the 
Veteran's service-connected posttraumatic stress disorder 
(PTSD) has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for skin 
disability and fatty tumors are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of the Vietnam during the 
Vietnam era, and is presumed to have been exposed to herbicide 
agents.

2.  Joint pain in the wrists, ankles, and knees, also diagnosed 
as rheumatoid arthritis,  was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is it 
otherwise related to the Veteran's active duty service, including 
exposure to herbicides. 

3.  Service connection for skin condition was denied by the RO in 
a January 1970 rating decision; the Veteran did not file a notice 
of disagreement to that decision.  

4.  Certain evidence received since January 1970 rating decision 
bears directly and substantially upon the issue of entitlement to 
service connection for skin disability, and is so significant 
that it must be considered in order to fully decide the merits of 
the claim.

5.  The Veteran is a male and there is no competent evidence that 
the Veteran's dependent son's mother is also a Vietnam Veteran.


CONCLUSIONS OF LAW

1.  Joint pain in the wrists, ankles, and knees, also diagnosed 
as rheumatoid arthritis,  was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

2.  The January 1970 rating decision, which denied entitlement to 
service connection for skin condition, is final.  38 U.S.C.A. § 
7105(c) (West 2002).

3.  New and material evidence has been received since the January 
1970 rating  decision denying service connection for skin 
condition; and thus, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

4.  There is no legal merit to the claim of entitlement to VA 
compensation benefits for the undescended testicle of the 
Veteran's dependent son, to include as due to herbicide exposure.  
38 U.S.C.A. §§ 1802, 1805, 1815 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.814, 3.815 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

With respect to the issues pertaining to a skin disability, there 
is no need to undertake any review of compliance with the VCAA 
and implementing regulations at this point since it is 
anticipated that any VCAA deficiencies will be remedied via the 
actions directed in the remand section of this decision.  
Further, with respect to the issue of VA compensation for the 
undescended testicle of the Veteran's son, the Board observes 
that Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring VA 
to develop claims where there is no reasonable possibility that 
the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet.App. 129, 132 (2002) (quoting 146 CONG. REC. 
S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  When the law and not the evidence is dispositive 
of the claim, the VCAA is not applicable.  See Mason, 16 Vet.App. 
at 132 (VCAA not applicable to a claim for nonservice-connected 
pension when the claimant did not serve on active duty during a 
period of war); Smith (Claudus) v. Gober, 14 Vet.App. 227 (2000) 
(VCAA did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 
2002).  As the law is dispositive with respect to this issue, the 
VCAA is not applicable.  



Duty to Notify

With respect to the remaining issue on appeal that is being 
decided on the merits in this decision, the record shows that in 
October 2001 and January 2007 VCAA letters, the appellant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefit sought on appeal.  The appellant was 
also advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice to the Veteran in October 
2001 and January 2007, which were prior to the respective 
February 2002 and March 2007 rating decisions.  Accordingly, the 
requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  
In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the claim for service connection.  Further, the January 2007 
letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal. 

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment records, VA treatment records, private treatment 
records and Board hearing testimony.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

Moreover, a VA examination with nexus opinion is not required in 
order to make a final adjudication.  McLendon v. Nicholson, 20 
Vet.App. 79 (2006), states, that in disability compensation 
(service connection) claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there is 
(1) competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards set 
forth in McLendon are not met with respect to this issue. 

Initially, while the evidence does show that the Veteran was 
exposed to herbicides in service, the evidence does not give any 
sort of indication that the Veteran's joint pain/rheumatoid 
arthritis may be associated with such exposure, so it is not 
necessary to obtain a VA medical opinion with regard to 
etiology.  38 U.S.C.A.  § 5103A(d); 38 C.F.R.  § 3.159(c)(4).  As 
discussed in detail later in this decision, the Veteran is not 
competent to diagnosis rheumatoid arthritis and link it to an 
incident in service, including exposure to herbicides.  Absent 
such evidence, the Board finds that it is unnecessary to require 
the Veteran to report for a VA medical examination or to ask a 
medical expert to review the record because any examination 
report or medical opinion could not provide competent evidence of 
the manifestation of rheumatoid arthritis in service.  In this 
case, the Board finds that a VA medical opinion or examination is 
not necessary with regard to the question of etiology.  Because 
the evidence does not establish that the Veteran's rheumatoid 
arthritis may be associated with exposure to herbicides, it is 
not necessary to obtain a VA medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent such 
evidence, the Board finds it unnecessary to require the Veteran 
to report for a VA medical examination or to ask a medical expert 
to review the record because any examination report or medical 
opinion could not provide competent evidence linking rheumatoid 
arthritis to service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue of service connection for joint pain on appeal. 

II.  New and Material Evidence to Reopen a Claim for Skin 
Disability

The present appeal includes the claim of whether new and material 
evidence has been received to reopen the Veteran's claim of 
entitlement to service connection for skin disability.  The RO 
previously denied service connection in a January 1970 rating 
decision as there was no evidence of a current disability.  The 
Veteran did not file a notice of disagreement to initiate an 
appeal from this decision.  Under the circumstances, the Board 
finds that the January 1970 rating decision became final.  38 
U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of a 
prior final decision may nevertheless be reopened if new and 
material evidence is presented or secured. 38 U.S.C.A. § 5108.  
New and material evidence is defined by regulation.  See 38 
C.F.R.  § 3.156.  The Board notes that the provisions of 38 
C.F.R. § 3.156(a) were amended.  See 66 Fed. Reg. 45620- 45632 
(August 29, 2001).  However, the amended version is only 
applicable to claims filed on or after August 29, 2001.  The 
change in the regulation therefore does not impact the present 
issue as the Veteran's current attempt to reopen the claim of 
entitlement to service connection for skin disability was 
received prior to August 29, 2001.

For purposes of this appeal, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a);  see also Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet.App. 
510, 513 (1992).  Further, the Board is not bound by an RO's 
determination and must conclude whether new and material evidence 
has been received to reopen the case.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  

The Board recognizes that the Veteran is advancing a new theory 
of entitlement as he is now claiming service connection as due to 
exposure to herbicides.  Nevertheless, although there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the same 
benefit for the same disability (factual basis), they constitute 
the same claim.  Velez v. Shinseki, 23 Vet. App. 199 (2009), 
citing Robinson v. Mansfield, 21 Vet. App. 545 (2009); Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006).  Per 7104(b), finality 
attaches once a claim for benefits is disallowed, not when a 
particular theory is rejected.  Bingham v. Principi, 421 F.3rd 
1346 (Fed. Cir. 2005).  Accordingly, the Board must still 
determine whether new and material evidence has been received.  

In the instant case, the evidence that was of record at the time 
of the January 1970 rating decision included the service 
treatment records and a November 1969 VA examination.  Service 
treatment records showed that in June 1968, the Veteran had a raw 
papular rash under the right arm.  Further, in his July 1969 
report of medical history prior to discharge, the Veteran 
indicated that he had skin diseases.  However, at the November 
1969 VA examination, the Veteran's skin was clear with no 
injuries or lesions.  The RO denied the claim because a current 
skin condition was not found on examination.  

Importantly, the evidence added to the record since the January 
1970 rating decision  includes private treatment records and the 
Veteran's hearing testimony.  Importantly, an August 1997 record 
showed an assessment of seborrheic keratosis.  Further, an 
October 2001 record showed an assessment of psoriasiform rash.  
The Veteran also testified at the Board hearing that he took 
medication for his skin rash after service, which he now believed 
was due to herbicide exposure.   

The additional evidence is new as it was not of record at the 
time of the prior final rating decision.  Further, as there is 
now evidence of a current skin disability, the Board finds the 
new evidence bears directly and substantially upon the claim for 
service connection for skin disability; is neither cumulative nor 
redundant; and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the claim of entitlement to service connection for 
skin disability is reopened.  38 U.S.C.A. § 5108.

III.  Service Connection for Joint Pain, also Diagnosed as 
Rheumatoid Arthritis

The present appeal also includes the issue of entitlement to 
service connection for joint pain in the wrists, ankles, and 
knees, which has also been diagnosed as rheumatoid arthritis.  
Essentially, the Veteran is claim that this disability is due to  
herbicide exposure while in service.  Applicable law provides 
that service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R.  § 3.303(d).

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 U.S.C.A. 
§ 1116(f).  Moreover, it is provided that the diseases listed at 
38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 
percent or more at any time after service, with an exception not 
applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, ischemic heart disease, all chronic B-cell 
leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, Parkinson' disease, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), AL amyloidosis, and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 
Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 
41, 442-49 (1996).  The Secretary has clarified that a 
presumption of service connection based on exposure to herbicides 
used in the Republic of Vietnam during the Vietnam Era is not 
warranted for the following conditions:  Cancer of the oral 
cavity (including lips and tongue, pharynx (including tonsils), 
or nasal cavity (including ears and sinuses); cancers of the 
pleura, mediastinum, and other unspecified sites within the 
respiratory system and intrathoracic organs; esophageal cancer; 
stomach cancer; colorectal cancer (including small intestine and 
anus); hepatobiliary cancers (liver, gallbladder and bile ducts); 
pancreatic cancer; bone and joint cancer; melanoma; non-melanoma 
skin cancer (basal cell and squamous cell); nasopharyngeal 
cancer, breast cancer, cancers of reproductive organs (cervix, 
uterus, ovary, testes, and penis; excluding prostate); urinary 
bladder cancer; renal cancer; cancers of brain and nervous system 
(including eye); endocrine cancers (thyroid, thymus, and other 
endocrine; cancers at other and unspecified sites; 
neurobehavioral disorders (cognitive and neuropsychiatric); 
amyotrophic lateral sclerosis (ALS); chronic peripheral nervous 
system disorders; respiratory disorders; gastrointestinal immune 
system disorders (immune suppression, allergy, and autoimmunity); 
circulatory disorders (including hypertension); endometriosis; 
effects on thyroid homeostasis; certain reproductive effects, 
and, any other condition for which the Secretary has not 
specifically determined a presumption of service connection is 
warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 
2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 
75 Fed. Reg. 32540 (June 8, 2010).

Notwithstanding the foregoing, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 
(1997).

The Veteran's military personnel record shows that he received 
the following medals for his service in Vietnam: National Defense 
Service Medal, Vietnam Service Medal, Bronze Star Medal, Vietnam 
Campaign Medal with device, Combat Infantry Badge and Army 
Commendation Medal.  Thus, as service records show that the 
Veteran served in Vietnam during the applicable time period, he 
is therefore presumed to have been exposed to herbicide agents.  
38 U.S.C.A. § 1116(f).  

Service treatment records are silent with respect to any clinical 
diagnosis of rheumatoid arthritis or complaints of joint pain in 
the wrists, ankles or knees.  Importantly, a July 1969 service 
examination for separation purposes found that the upper and 
lower extremities were evaluated as clinically normal.  Although 
in his contemporaneous medical history, the Veteran indicted that 
he had experienced swollen or painful joints, it was noted under 
the physician's notes that the Veteran had a dislocated shoulder 
in 1966.  Again, there is no indication of any other joint pain.  
In a subsequent statement, the Veteran indicated that the only 
change in his medical condition from the discharge examination 
was reoccurrence of kidney infection and pinched nerve in right 
arm.  

After service, in November 1969, the Veteran was afforded a VA 
examination.  The Veteran was silent with respect to any 
complaints of joint pain with the exception of his shoulder.  No 
abnormalities were found on physical examination of the 
musculoskeletal system.  

The first post service medical evidence of joint pain and 
possible rheumatoid arthritis is a September 1999 private 
treatment record from David Ginn, M.D.  The Veteran complained of 
polyarthralgias, especially in his right shoulder.  He could not 
recall a family history of inflammatory arthritis.  The 
assessment was probable osteoarthritis; rule out inflammatory 
arthritis.  However, a subsequent November 1999 record indicated 
that the Veteran had a rheumatoid screen that was positive.  The 
assessment indicated that early rheumatoid arthritis needed to be 
ruled out.  It was also observed that the Veteran had a maternal 
uncle who had a history of rheumatoid arthritis.  Follow up 
treatment records continued to show that the Veteran had a 
positive rheumatoid factor and a family history of rheumatoid 
arthritis.  Nevertheless, nothing in these records provide a link 
of rheumatoid arthritis to service, to include exposure to 
herbicides.  

The claims file also includes private treatment records from 
Jeffry D. Bieber, M.D. of the Arthritis Associates of Kingsport.  
These records showed continuing treatment for rheumatoid 
arthritis that was positively diagnosed in May 2006.  The claims 
file also includes a September 2006 letter from Dr. Bieber.  He 
indicated that he had been treating the Veteran for seropositive 
rheumatoid arthritis since May 2006.  He further stated that the 
cause of rheumatoid arthritis was unknown.  It was clear that 
rheumatoid arthritis was a disease of the immune system, but it 
was not clear what role, if any, Agent Orange may play in this 
condition.  

Further, while VA treatment records also showed a diagnosis of 
rheumatoid arthritis, these records are also silent with respect 
to any sort of etiological opinion. 

At the Board hearing, the Veteran testified that his joint pain 
began in 1990 and had progressively gotten worse.  The Veteran 
expressly denied a family history of rheumatoid arthritis and 
said that neither his dad, mom, grandparents nor brothers had it.  
He again expressed his believe that his disability was caused by 
Agent Orange exposure.

Initially, the Board notes that the Veteran does not have one of 
the enumerated disabilities listed under 38 C.F.R. § 3.309(e).  
The Board again notes that the Secretary has determined that 
there is no positive association between exposure to herbicides 
and any condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  See 
Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  Accordingly, the 
Board finds that the presumptive regulations regarding exposure 
to herbicides are not applicable with respect to this issue.  See 
38 C.F.R.  §§ 3.307(a)(6)(iii), 3.309(e).

Additionally, the Board finds that there is no basis for awarding 
service connection for joint pain in the wrists, ankles, and 
knees, which has also been diagnosed as rheumatoid arthritis, on 
a direct basis or under the one year presumption regulations.   
Service treatment records are silent with respect to any findings 
of rheumatoid arthritis and there is no medical evidence of 
arthritis within one year of service.   Further, there is no 
medical evidence of record linking the Veteran's disability 
directly to service, to include exposure to herbicides.  
Moreover, it was approximately 30 years before the first post 
service medical evidence of rheumatoid arthritis so there is no 
supporting medical evidence of a continuity of pertinent 
symptomatology.  A lengthy period without evidence of treatment 
may also be viewed as evidence weighing against the Veteran's 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 
2000).

Further, the Board has considered the Veteran's assertions that 
his disability is  related to herbicide exposure in service.  
However, medical evidence is generally required to establish a 
medical diagnosis or to address questions of medical causation; 
lay assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may serve 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Citing Buchanan and Jandreau, the Federal Circuit 
recently reiterated that it had previously and explicitly 
rejected the view that competent medical evidence is required 
when the determinative issue in a claim for benefits involves 
either medical etiology or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Here, the Veteran is competent to say that he experienced 
subjective symptoms.  He is also competent to report a continuity 
of these symptoms.  However, in the instant case, the Veteran has 
not indicated that he has had continuing symptoms since service.  
In other words, he has not provided any lay evidence of pertinent 
symptomatology over the years.  Rather, he has expressly claimed 
that he believes his disability is related to Agent Orange 
exposure and had its onset in approximately 1990.  In the instant 
case, the Veteran has not demonstrated any knowledge or expertise 
in general medicine.  A layperson is not categorically unable to 
render a competent diagnosis.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (laypersons capable of diagnosing varicose 
veins due to the unique and readily identifiable and observable 
features of varicose veins).  All conditions, however, are not 
amenable to lay diagnosis.  Of importance is the complexity of 
the question at issue.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a layperson is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions, such as a type of cancer).  Here the 
question of the causative factors of the Veteran's disability is 
a question too complex to be addressed by other than expert 
evidence given that lab work is necessary as well as assessing 
the Veteran's medical history.  Importantly, the Veteran's 
treating  physician was unable to link the Veteran's rheumatoid 
arthritis to service and indicated that the etiology of 
rheumatoid arthritis was unknown.  Further, despite the Veteran's 
claim at the Board hearing, private treatment records did show a 
family history of rheumatoid arthritis.  Accordingly, given the 
complex nature of this disability as well as the unknown 
causative factors, the Veteran is not competent to link his 
disability to service, to include exposure to herbicides.  While 
the Veteran's contentions have been carefully considered; given 
the lack of competency, these contentions are outweighed by the 
medical evidence of record.  

The Board sympathizes with the Veteran, recognizes his service in 
Vietnam, concedes his exposure to herbicides as a part of such 
service, and understands fully his contentions.  However, for the 
reasons outlined above, the Board finds that the preponderance of 
evidence is against the Veteran's claim for service connection 
for joint pain in the wrists, ankles, and knees, which has also 
been diagnosed as rheumatoid arthritis.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

IV.  Compensation for Undescended Testicle of Veteran's Dependent 
Son

The Veteran claims that his son had an undescended testicle at 
birth due to the Veteran having been exposed to herbicides while 
serving in Vietnam.  The Veteran submitted private treatment 
records documenting this disability as well as surgery to correct 
it.  VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  "Spina 
bifida" means any form and manifestation of spina bifida except 
spina bifida occulta.  38 U.S.C.A.  § 1802; 38 C.F.R. § 
3.814(c)(3).  The Board notes that spina bifida is the only birth 
defect that warrants the award of monetary benefits based on the 
herbicide exposure of the veteran as a father of that child.  
Jones v. Principi, 16 Vet. App. 219 (2002).

As discussed above, the Veteran's Form DD 214 shows that he 
served in the Republic of Vietnam during the Vietnam Era, thereby 
establishing the presumption that he was exposed to an herbicide 
agent in service.  However, the evidence does not show, nor has 
the Veteran alleged, that his son has spina bifida.  Instead, the 
only birth defect for which the Veteran is claiming VA 
compensation involve his son's undescended testicle, which is not 
covered under 38 U.S.C.A. § 1805(a) and 38 C.F.R.  § 3.814(a).  
Hence, there is no basis to grant the Veteran's claim under these 
provisions.

Under 38 U.S.C.A. § 1815, VA law provides that a monetary 
allowance may be paid for certain birth defects, other than spina 
bifida, including an undescended testicle as in the instant case, 
if the veteran who served in the Republic of Vietnam during the 
Vietnam era is the mother of the natural child at issue.  38 
U.S.C.A.  § 1815; 38 C.F.R.  § 3.815.  But since the Veteran is a 
male, with no evidence indicating that the mother of the 
Veteran's son also served in the Republic of Vietnam during the 
Vietnam era, these provisions also provide no basis to grant the 
Veteran's claim.

The Board acknowledges the Veteran's argument that the regulation 
should also apply to male veterans who served in Vietnam.  
However, unfortunately, the Board has no option but to decide 
this case in accordance with the applicable law.  Thus, the 
Veteran's claim must be denied.  The Board may not grant a 
benefit that the Veteran is not eligible to receive under 
statutory law.  See Davenport v. Principi, 16 Vet. App. 522 
(2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, 
Congress enacts federal laws authorizing monetary benefits, and, 
unless an individual meets all of the requirements of a 
particular law, he or she is not entitled to the benefit; and the 
benefit cannot be awarded, regardless of the circumstances.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the claim 
of entitlement to VA compensation for the undescended testicle of 
the Veteran's dependent son must be denied as a matter or law.  
See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  




ORDER

New and material evidence has been received to reopen the claim 
of entitlement to service connection for skin disability.  To 
this extent, the appeal is granted, subject to the directive set 
forth in the following remand section of this decision.

Entitlement to service connection for joint pain in the wrists, 
ankles, and knees, also diagnosed as rheumatoid arthritis, is not 
warranted.  Further, entitlement to VA compensation for the 
undescended testicle of the Veteran's dependent son is not 
warranted.  To this extent, the appeal is denied.


REMAND

In view of the reopening of the issue of entitlement to service 
connection for skin  disability, the Board believes that given 
the documentation of incidents in service and current skin 
disabilities, the Veteran should be afforded a VA examination to 
determine the etiology of these disabilities.  See generally 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet.App. 79 
(2006).   Further, with respect to the issue of entitlement to 
service connection for fatty tumors, in his July 1969 report of 
medical history, the Veteran expressly indicated that he had a 
tumor, growth, cyst or cancer.  He has also claimed that he has 
been treated for this disability since the early 1970s.  A June 
2001 private treatment record showed that the Veteran had 
multiple lipomas.  Accordingly, the Board finds that the VA 
examination should also address whether the Veteran's fatty 
tumors are related to service.  

Further, the Board notes that when determining service 
connection, all theories of entitlement must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see 
also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
Although unclear, in his hearing testimony, the Veteran appeared 
to be claiming that his skin disability is some sort of 
manifestation of his anxiety.  The Board observes that the 
Veteran is service-connected for PTSD.  Thus, the Board finds 
that the VA examination should also offer an opinion as to 
whether any of the Veteran's current skin disorders are 
proximately due to or aggravated by the Veteran's service-
connected PTSD pursuant to 38 C.F.R. § 3.310.  

Further, as VA medical records are constructively of record and 
must be obtained, the RO should obtain VA treatment records from 
June 2009 to the present.  See 38 C.F.R. § 3.159; Bell v. 
Derwinski, 2 Vet.App. 611 (1992).   Lastly, the RO should ensure 
that the Veteran has been provided sufficient VCAA notice with 
respect to these issues under 38 U.S.C.A. §§ 5102, 5103, and 
5103A and 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully complied with and 
satisfied.  See also 38 C.F.R.  § 3.159.

2.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from June 2009 to the present. 

3.  The Veteran should be scheduled for an 
appropriate  VA examination to determine 
the etiology of any manifested skin 
disability and fatty tumors.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All skin disabilities found 
on examination should be clearly reported.  
After reviewing the claims file and 
examining the Veteran, the examiner should 
respond to the following:

      a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current skin disability and fatty 
tumors are causally related to service, to 
include exposure to herbicides?  

     b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current skin disability is proximately 
due to, or caused by, the Veteran's 
service-connected PTSD?   

     c)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current skin disability has been 
aggravated by the Veteran's service-
connected PTSD?   

A detailed rationale should be provided for 
any opinions expressed.  

4.  In the interest of avoiding future 
remand, the RO should then review the 
examination report to ensure that the above 
questions have been clearly answered and a 
rationale furnished for all opinions.  If 
not, appropriate action should be taken to 
remedy any such deficiencies in the 
examination report. 

5.  Thereafter, the expanded record should 
be reviewed and the disabilities on appeal 
should be readjudicated under a merits 
analysis.  If the benefits sought on appeal 
are not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


